Mr. Justice Shepard delivered the opinion of the court. Appellant filed his cross-bill in a certain cause in- chancery, wherein one Quimby is complainant, and he is one of numerous defendants. On motion in said cause it was ordered that his cross-bill be stricken from the files, and this appeal is from such order. The original cause begun by Quimby is still pending and undetermined in the Superior Court, and the point is made and pressed by appellees, that the order striking the cross-bill from the files was purely interlocutory, and not subject to be appealed from. No reply to the point is made' by appellant. We have examined into the record sufficiently to satisfy us that the order was an interlocutory one. From anything that appears, appellant may yet obtain all the relief to which he is entitled upon a final disposition of the case by the Superior Court. But whether so or not, the case is not subject to appeal by piecemeal. The authorities are almost too numerous to be cited. Some of them may be found in French v. Bellows Falls Savings Institution, 67 Ill. App. 179; Howard v. Boyd, Ibid. 572; Lawrence v. Paden, 76 Ill. App. 510. The appeal must be dismissed, and it is so ordered. Appeal dismissed.